Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 21, 1997, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Following a leave of absence to attend school, claimant returned to her employment as a custodian for the employer on May 15, 1995 until school resumed on September 1, 1995. According to the employer, continuing work was available to claimant at the time she left. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving benefits inasmuch as leaving employment to attend school constitutes a voluntary *939leaving without good cause (see, Matter of Rulka [Commissioner of Labor], 249 AD2d 876; Matter of Feinberg [Hudacs], 211 AD2d 934). While claimant disagreed with the employer’s version of events surrounding her departure, this created a credibility issue for the Board to resolve (see, Matter of Rulka [Commissioner of Labor], supra).
Mikoll, J. P., Crew III, Peters, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.